Dawson, J.
(dissenting): The trial court’s general findings settled every issue of fact in favor of plaintiff since no special findings were requested. As I read the record, the state highway commission was desirous of obtaining an authoritative decision on the point whether it could pay the county’s bill — not to escape payment thereof through an adjudication that it had “put something over” on the county commissioners, by getting them to improve 12 miles of road for the amount they had agreed to pay for the improvement of two and a fraction miles. It adds nothing to the soundness of the majority opinion to argue that the road will be of special benefit to Geary county. Every state road is of especial benefit to the par*984ticular communities through which it runs, but the present state policy of road building is not governed by such considerations.
The original contract, fairly read, meant that the county should be reimbursed for the cost of improving the 2.178 miles of road. There was a proviso that such cost should not exceed $17,000. The state highway commission is staffed with competent engineers who knew that the improvement of that particular 2.178 miles of road should not cost more than $17,000, and so that pertinent and sensible restriction was inserted in the contract. When that contract was enlarged to provide for the improvement of 12 miles, the fair intendment of the supplemental contract, read in the light of the circumstances, was that it was to be paid for at cost. To hold that the intention of the parties was that Geary county was to be paid no more for building 12 miles of road than for building 2 miles is to make a fool out of the county and a knave out of the commission— a conclusion which should be avoided and can be avoided under familiar rules for the interpretation of written instruments. In 13 C. J. 540-541, it is said:
“The words of a contract will be given a reasonable construction, where that is possible, rather than an unreasonable one, and the court will likewise endeavor to give a construction most equitable to the parties, and which will not give one of them an unfair or unreasonable advantage over the other. So that interpretation which evolves the more reasonable and probable contract should be adopted, and a construction leading to an absurd result should be avoided.”